Citation Nr: 1316885	
Decision Date: 05/23/13    Archive Date: 05/31/13

DOCKET NO.  09-15 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for a psychiatric disorder to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel






INTRODUCTION

The Veteran served on active duty for training from July 1989 to May 1990 and from January 1992 to November 1992.  Records show that she entered Army ROTC at the University of Scranton in July 1986.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in August 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that she is entitled to service connection for PTSD. Specifically, she alleges that she has PTSD as a result of a series of in-service sexual assaults.  A remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim. 38 U.S.C.A. §5103A (2002); 38 C.F.R. § 3.159 (2012).

Post-military VA medical records reflect that the Veteran has been diagnosed with PTSD.  According to a September 1998 VA treatment record, the Veteran reports two rapes during service.  She describes a sexual relationship with a Major that was initially consensual, but subsequently resulted in a forced sexual encounter.  She indicated that even when there was no forced sex, that there was pressure to be sexual to receive good performance reviews.  In her May 2009 substantive appeal (VA Form 9), the Veteran provided additional supporting evidence that the claimed in-service assaults actually occurred.

While the Veteran's post-military medical records show a history of PTSD and claimed in-service sexual assaults, her available service personnel and service treatment records do not reflect reports of in-service sexual harassment or trauma and do not include a psychiatric diagnosis.  

A March 2011 statement from the Veteran's ROTC training sergeant stated that during phone conversations she hinted that she suffered from sexual assaults during her period of active duty for training. 

VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the appellant's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence. 38 C.F.R. § 3.304(f). On remand, the Veteran should be provided with this notice.

In addition, the Veteran should be afforded a VA examination to determine whether the Veteran's PTSD is related to her claimed in-service stressors, to include an opinion as to whether the evidence indicates that the claimed personal assault occurred.  38 C.F.R. § 3.304(f)(5) (2012) ("VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred"); see also Menegassi v. Shinseki, 638 F.3d 1379, 1381-1382 (Fed. Cir. 2011) (medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated.).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notification of the evidence that could substantiate her claim for entitlement to service connection for PTSD, based on a sexual assault in accordance with 38 C.F.R. § 3.304(f).

2.  After completing the development action requested above, schedule the veteran for a VA psychiatric examination by a Board of psychiatrists and or psychologists.

All necessary tests, to include the appropriate battery of psychological testing, should be conducted, including those needed to assist in determining whether the evidence indicates that the claimed in-service sexual assaults.

The Board of psychiatrists/ psychologists should first indicate whether, in its opinion, the evidence indicates that the claimed in-service assault s.  Then, the Board of psychiatrists should indicate whether it is as least as likely as not (50 percent probability or more) that the Veteran has PTSD that is related to the claimed in-service assaults.

A complete rationale should accompany each opinion provided.

3.  If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


